PER CURIAM.
Samuel Mellema has appealed from an order of the judge of compensation claims denying his claim for temporary partial benefits on the ground that he had reached maximum medical improvement (MMI) prior to the period for which benefits were claimed. We affirm, but with directions to strike that portion of the order indicating that Mellema reached MMI without permanent impairment. The determination of that issue was not necessary for the resolution of a claim for temporary benefits.
BOOTH, JOANOS and ALLEN, JJ., concur.